Citation Nr: 0818498	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-42 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for subacute peripheral 
neuropathy, including due to Agent Orange exposure.

2.  Entitlement to service connection for chloracne, also 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.

This appeal to the Board of Veterans Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  

2.  The veteran does not currently have subacute peripheral 
neuropathy.  There is also no competent evidence of any 
diagnosis of any type of peripheral neuropathy during service 
or since.  

2.  The veteran does not currently have chloracne.  There is 
also no competent evidence of any diagnosis of chloracne 
during service or since.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's military service, including from Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.313 (2007).  

2.  Chloracne also was not incurred in or aggravated by his 
military service, including from Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in August 2003.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also sees the RO correctly issued the August 2003 
VCAA notice letter prior to initially adjudicating the 
veteran's claims in the February 2004 adverse determination 
on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error in the provision of his VCAA notice as it 
preceded the initial adjudication of his claims.  

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a downstream disability rating 
and an effective date will be assigned if service connection 
is granted, as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  



In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

Here, the veteran submitted a statement specifically denying 
the existence of relevant private medical evidence (See his 
August 2003 VCAA response (VA Form 21-4138), statements from 
his representative in a May 2008 informal hearing 
presentation and January 2005 statement (VA Form 646), a copy 
of instructions for nerve pain medication, and personal 
statements showing actual knowledge of the evidence required 
to substantiate his claims on appeal.  

In addition, the August 2003 VCAA notice provided by VA is 
clear and pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Overall, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

As for the duty to assist, the Board realizes a medical 
examination has not been conducted or medical opinion 
obtained concerning the veteran's claims, as he and his 
representative have requested.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon 
are simply not met in this case.  There is no competent 
evidence showing the veteran currently has either subacute 
peripheral neuropathy or chloracne, much less because of his 
military service - Agent Orange exposure included.  
Moreover, neither of these conditions at issue were 
complained of, diagnosed or treated during his military 
service.  Further, there is no medical evidence suggesting 
that any current disorder at issue is linked to his military 
service.  

The Board has sufficient evidence to fairly adjudicate these 
claims.  A VA examination and opinion would serve no 
constructive purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The RO has obtained the veteran's service medical 
records (SMRs), available VA treatment records, and his DD 
Form 214.  He indicated there are no private treatment 
records relevant to his claims.  See his August 2003 VCAA 
response (VA Form 21-4138).  There is more than enough 
evidence to decide his claims for service connection for the 
disabilities on appeal.  So the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id. 



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that he suffers from subacute peripheral 
neuropathy, "which affects [his] nervous system and at times 
causes different parts of [his] body to go numb."  See his 
July 2003 claim.  He also asserts he suffers from chloracne 
"which continues to break out all over [his] body and takes 
months to heal."  Id.  He alleges these conditions may be 
related to exposure to Agent Orange or another toxic 
herbicide agent during his military service from August 1966 
to June 1969, and in particular while stationed in Vietnam.  
See his March 2004 notice of disagreement (NOD).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 
38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The list of diseases associated with herbicide exposure for 
purposes of the presumption includes chloracne or other 
acneform disease consistent with chloracne, and acute and 
subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  As such, chloracne or other acneform 
disease consistent with chloracne, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  In addition, for purposes of 
presumptive service connection, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  VA has specifically 
determined that "chronic" persistent peripheral neuropathy 
is not a disease associated with exposure to herbicide agent 
for purposes of the presumption.  See 68 Fed. Reg. 27,630 
(May 20, 2003) (emphasis added).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

The veteran's DD Form 214 confirms he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent - such as Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a) (2007).  

With regard to his claims for peripheral neuropathy and 
chloracne, the veteran's service and post-service medical 
records fail to reveal any diagnosis confirming he has (or 
has ever had) either of these claimed conditions.  Thus, 
absent evidence of a current disability in the way of a 
medical diagnosis confirming he has subacute peripheral 
neuropathy and/or chloracne, service connection for these 
respective conditions cannot be granted.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  It logically follows 
that, without the necessary respective diagnoses, there can 
be no possible linkage to his military service - including 
even to his presumed exposure to Agent Orange in Vietnam.

Even were the Board to assume merely for the sake of argument 
that the veteran does currently have subacute peripheral 
neuropathy and chloracne, the Board must then determine 
whether he is entitled to presumptive service connection 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) 
for veterans presumed exposed to herbicides, as well as 
whether he is entitled to service connection on a direct 
incurrence basis.  Combee, 34 F.3d at 1043.  And his claims 
would fail in these two respects, as well.  

First, the Board must determine whether either the veteran's 
claimed subacute peripheral neuropathy or chloracne are 
entitled to presumptions of service connection due to 
manifestations of the alleged diseases within a year of 
separation.  38 C.F.R. § 3.307(a)(6); 3.309(e).  In this 
regard, review of the service medical records shows no 
complaint, treatment, or diagnosis for either of these 
claimed conditions within his period of active service in 
Vietnam.  Nor is there any medical evidence of record 
revealing any manifestation of these diseases at any time 
after his service in the Vietnam War, let alone within a year 
of his separation from the military.  38 C.F.R. § 3.309(e), 
Note 2.  Therefore, the presumptions for service connection 
for peripheral neuropathy and chloracne, both due to Agent 
Orange exposure during service in the Vietnam War, are not 
for application here.  Id; 38 C.F.R. § 3.307(a)(6)(ii).  

Second, the Board finds that service connection is also not 
warranted on a direct incurrence basis for either the claimed 
peripheral neuropathy or chloracne disabilities, to include 
as due to herbicide exposure.  In this respect, even though 
the veteran is presumed exposed to a toxic herbicide as a 
result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is no medical evidence of a nexus (i.e., 
link) between either of these conditions and his military 
service from August 1966 to June 1969, to include exposure to 
herbicides in Vietnam.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  And again, the 
veteran's SMRs are completely unremarkable for any complaint, 
treatment, or diagnosis of peripheral neuropathy or chloracne 
during service.  

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claims, and 
emphasizes that they do not assert any symptoms of peripheral 
neuropathy or chloracne in service or for many years 
thereafter.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  In addition, as a layperson, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, such as the existence and etiology of 
chloracne or a neurological disorder involving peripheral 
neuropathy.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, his personal 
opinion that he has cloracne and subacute peripheral 
neuropathy as a result of his military service, and in 
particular Agent Orange exposure, is not a sufficient basis 
for awarding service connection for these claimed conditions.

The Board acknowledges the veteran's assertion that VA 
physicians have recently treated him for peripheral 
neuropathy and chloracne, and that they may have indicated 
the conditions were caused by exposure to Agent Orange.  See 
his October 2003 supporting statement and his November 2004 
substantive appeal (VA Form 9).  But this contention 
notwithstanding, the veteran's available VA treatment records 
do not document such an opinion.  Unfortunately, there is no 
record of VA treatment, either obtained by the RO or produced 
by the veteran, corroborating his assertions.  Furthermore, 
he is not competent to relate what a doctor purportedly 
stated to him concerning a medical nexus to service.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claims for subacute peripheral neuropathy and 
chloracne, on either a direct or presumptive basis.  
Accordingly, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for service connection for subacute peripheral 
neuropathy, including due to Agent Orange exposure, is 
denied.  

The claim for service connection for chloracne, including due 
to Agent Orange exposure, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


